The State of TexasAppellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 9, 2014

                                     No. 04-13-00912-CR

                                 William Henry JOHNSON,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                              Trial Court No. 2012CRN199 D1
                         Honorable Jose A. Lopez, Judge Presiding


                                       ORDER
        The reporter’s record was originally due on February 11, 2014. On February 24, 2014, we
granted the court reporter, Cynthia M. Perez Lenz, an extension and ordered her to file the
reporter’s record by April 11, 2014. We warned that no further extensions would be granted.
Despite our order, Lenz has filed another notification of late reporter’s record, requesting an
extension to May 11, 2014.

         We ORDER Cynthia M. Perez Lenz to file the reporter’s record no later than May 12,
2014. If the reporter’s record is not received by such date, an order may be issued directing
Cynthia M. Perez Lenz to appear and show cause why she should not be held in contempt for
failing to file the record.

                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court